Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-19 have been examined.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
As per claims 1 and 9, the claim subject matter “A method/device for acquiring and for altering a configuration ….for planning and for collision avoidance during a procedure” is indefinite because the remaining part of the claim does not contain any features which relate to "planning" activities. Thus, it is apparent that features which are essential to the definition of the invention are missing.  Since also the description as filed does not provided the required support, because it does not contain any specific technical features how such planning activities should be carried out in detail, this rejection could only have been avoided by omitting the planning aspect from the claim.  
As per claims 1, 4, 5, 9, and 11, the term "configuration" used in claims is vague and unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers, thereby rendering the definition of the subject-matter of said claim unclear.  In particular, from the context of the claims alone, it is not clear to the skilled person whether said configurations relate to the internal programming of the medical objects (i.e., configurations in the sense of settings) or to the physical/kinematic properties of the objects (i.e., configurations in the sense of physical characteristics). For the construal of the claims, the term will be interpreted in the latter sense (according to the description).
As per claims 2-8 and 10-19 are rejected based on the dependency of claims 1 and 9, respectively.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. As per claim 1, the claim(s) recite(s) representing each object of the plurality of objects by a virtual model, the virtual model comprising a physical model of the object and a safety zone around the physical model, wherein the physical model represents a configuration of the object and the safety zone represents a collision- prevention area for a movement of any object of the plurality of objects during a procedure, placing each virtual model of each object at a corresponding position in a virtual model of the procedure roomy and computing the configurations of the physical models during the procedure and altering the configurations of the physical models of the corresponding objects, when a collision during movement of an object of the plurality of objects is determined.  That is, other than reciting “virtual mode”, nothing in the claim element precludes the step form practically being performed in the mind r any generic computer components.  For example, “representing”, “placing” and “computing” in the context of this claim encompasses the user manually perform the action such as “representing” and “placing”.  Similarly, the limitation of computing the configurations, as draft, is a process that, under it broadest reasonable interpretation, covers performance of the limitation in the mind or any generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or any generic computer components, then it falls within the “Mental Processes” grouping of the abstract idea.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform both the ranking and determining steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.


The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a human mind or processor to perform “representing”, “placing” and “computing” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
As per claims 2-8, they are rejected based on the dependency of claim 1.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fehre et al. (US 2017/0347979).
As per claim 1, Fehre shows a method for acquiring and for altering a configuration of a plurality of objects in a procedure room for planning and for collision avoidance during a procedure (Para [006-013]; Note that, for the most part of the description, Fehre refers to only one object (the medical device 1), the configuration of which may be altered for collision avoidance. The other (static or dynamic) objects are treated as obstacles to that object, but it is not disclosed that their configuration may be modified. However, in Para [0094] Fehre discloses that, in fact, one or more of the mobile devices 1 may be in the operating room.), the method comprising: 
 	representing each object of the plurality of objects by a virtual model, the virtual model comprising a physical model of the object and a safety zone around the physical model, wherein the physical model represents a configuration of of the object and the safety zone represents a collision- prevention area for a movement of any object of the plurality of objects during a procedure (Fehre also teaches to map objects to a virtual reality. In this context, the medical device is preferably presented with an envelope, which serves as a type of safety area for definition of a collision-free zone around the medical device (see Para [0029] - [0033]). In addition, the model of the medical device also comprises the physical configuration of the device (see [0066] - [0068] and [0071] as well as Figs. 1 and 2),
placing each virtual model of each object at a corresponding position in a virtual model of the procedure roomy (Para [0069]) and
computing the configurations of the physical models during the procedure and altering the configurations of the physical models of the corresponding objects, when a collision during movement of an object of the plurality of objects is determined (Para [0080] - [0082]).
As per claim 9, it is an apparatus claim corresponds to method claim 1; it is therefore rejected for the similar reasons set forth.  The controller is shown in Para. [0019-0021]. 
As per claim 10, Fehre further shows wherein at least one object of the plurality of objects is a medical device connected to the controller (one object is a medical device, see, for example, Para [0006] - [0013] and Para. [0019-0021] show connected to the controller).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-8, 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fehre et al. (US 2017/0347979) in view of Griffiths et al. (US 2019/0054620).
As per claim 2, the invention of Fehre meets the limitation of claim but does not explicitly mention dimensions of the safety zone are varied during a movement of the respective physical model of an object of the plurality of objects.  
In the analogous art, Griffiths shows dimensions of the safety zone are varied during a movement of the respective physical model of an object of the plurality of objects (Para [0009, 0049-0051]; the dimensions of the safety zones may dynamically change). 
Therefore, it would have been obvious at the time the invention was made to include the dynamically change of the dimensions of the safety zones as suggest by Griffiths to the method/system of Fehre because the safety zones around a medical device need to be larger for faster movement and may be smaller for slow movements, thereby increasing the flexibility of the invention.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
As per claim 3, the invention of Fehre meets the limitation of claim but does not explicitly mention wherein the physical model of a medical device is stored in a database, wherein the physical model is retrieved for the computation when the medical device is registered, and wherein the corresponding virtual model represents one of the objects in the procedure room.
In the analogous art, Griffiths shows the physical model of a medical device is stored in a database, wherein the physical model is retrieved for the computation when the medical device is registered, and wherein the corresponding virtual model represents one of the objects in the procedure room (Para [0047]).
Therefore, it would have been obvious at the time the invention was made to include the physical model with databased and retrieved for computation as suggest by Griffiths to the method/system of Fehre because the physical models that are used in Fehre and Griffiths must be stored in and retrieved from some sort of database, so that they can be accessed by the disclosed collision avoidance systems when devices are added (registered) to the system (model). It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
As per claim 4, the invention of Fehre in view of Griffiths meets the limitation of claim and Fehre further shows wherein, during the procedure, a device signal is received, wherein the device signal comprises data about the configuration of the respective medical device, and wherein the configuration of the physical model of the medical device is set or altered according to the received device signal (Para [0028,0033,0066,0067], Fig. 1 and 2).
As per claims 5 and 7, the invention of Fehre in view of Griffiths meets the limitation of claim and Fehre further shows generating, during the procedure, a control signal for the control of the configuration of the respective medical device, when a collision of the virtual model of the medical device in the computation is determined and wherein the respective medical device is configured according to the corresponding virtual model (Para [0082]).  Similar claim limitation also found in Griffiths (Para. [0024,0050,0054]). This necessarily implies that a suitable control signal must generated for that purpose and that the respective medical device is configured according to the corresponding virtual model.
As per claim 6, the invention of Fehre meets the limitation of claim, but does not explicitly mention deriving a virtual model of a patient from medical data, and positioning the virtual model of the patient in the virtual model of the procedure room, wherein the virtual model of the patient represents an object of the plurality of objects in the procedure room.  
In the analogous art, Griffiths shows deriving a virtual model of a patient from medical data, and positioning the virtual model of the patient in the virtual model of the procedure room, wherein the virtual model of the patient represents an object of the plurality of objects in the procedure room (Para [0007]; people/patients may be included in the virtual model). 
Therefore, it would have been obvious at the time the invention was made to include the virtual model as suggest by Griffiths to the method/system of Fehre because it is obvious that any collision avoidance system in an operating room should ideally also avoid collisions with the patient, thereby increasing the flexibly of the invention.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
As per claim 8, the invention of Fehre meets the limitation of claim, and Fehre further discloses to display the model of the objects and the procedure room (see, e.g., [0014], [0021]). Furthermore, Griffiths shows displaying the virtual models to the user is an immediately obvious implementation detail which the skilled person would implement without exercising inventive skill (cf. also Para [0023]).
Therefore, it would have been obvious at the time the invention was made to include displaying the virtual models to the user as suggest by Griffiths to the method/system of Fehre because it would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results to displaying the model of the objects and the procedure room to the user. 
As per claim 11, the invention of Fehre meets the limitation of claim, and Fehre further shows the system configured to capture an object of the plurality of objects which is not connected to the controller and send a tracking signal comprising data about the configuration of the object to the controller (the tracking of objects which are not connected to the controller using suitable sensors: see, e.g., Para [0033] - [0039]). 
Furthermore, Griffiths disclose the tracking of devices (see Para. [0027]). 
Therefore, it would have been obvious at the time the invention was made to include the tracking of devices as suggest by Griffiths to the method/system of Fehre because it would allow a tracking device to tracking a specific or multiple device, thereby increasing the effectiveness of the invention.  It would be an implementation of use of know techniques to improve similar device in the same way.
As per claim 12, it corresponds to claim 11, it is therefore rejected for the similar reasons set forth. 
As per claim 13, it corresponds to claim 3, it is therefore rejected for the similar reasons set forth. 
As per claim 14, it corresponds to claim 4, it is therefore rejected for the similar reasons set forth. 
As per claim 15, it corresponds to claim 5, it is therefore rejected for the similar reasons set forth. 
As per claim 16, it corresponds to claim 6, it is therefore rejected for the similar reasons set forth. 
As per claim 17, it corresponds to claim 7, it is therefore rejected for the similar reasons set forth. 
As per claims 18, it corresponds to claim 8, it is therefore rejected for the similar reasons set forth. 
As per claim 19, it corresponds to claim 8, it is therefore rejected for the similar reasons set forth. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOI C LAU/Primary Examiner, Art Unit 2689